DISMISS and Opinion Filed July 19, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00151-CV

                             LUIS ORTIZ, Appellant
                                     V.
                           REYNA SALAZAR, Appellee

                 On Appeal from the County Court at Law No. 1
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-05520-A

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen, III, and Nowell
                        Opinion by Justice Partida-Kipness
      Appellant has not filed his brief on the merits despite being cautioned on June

23, 2022 that failure to file the brief within ten days would result in dismissal of the

appeal. See Tex. R. App. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See

id. 38.8(a)(1), 42.3(b),(c).



                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE

220151F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

LUIS ORTIZ, Appellant                       On Appeal from the County Court at
                                            Law No. 1, Dallas County, Texas
No. 05-22-00151-CV         V.               Trial Court Cause No. CC-21-05520-
                                            A.
REYNA SALAZAR, Appellee                     Opinion delivered by Justice Partida-
                                            Kipness, Justices Pedersen, III and
                                            Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 19, 2022.




                                      –2–